DETAILED ACTION
Claims 1-2, 5, 7-8, 10-13, 16-17, 20, and 22-23 are pending. Claims 1, 7, 8, 10-12, 16, 17, 20, 22, 23 are amended. Claims 4, 6, 9, 19, 21 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on January 3, 2022.  As directed by the amendment: claims 1, 7, 8, 10-12, 16, 17, 20, 22, 23 have been amended and claims 4, 6, 9, 19, 21 have been cancelled.  Thus, claims 1-2, 5, 7-8, 10-13, 16-17, 20, and 22-23 are presently pending in this application.
Applicant’s amendment to the specification has overcome the specification objection by providing the abstract on a separate sheet. 
Applicant’s amendment to the claims has overcome some of the 35 USC §112(b) rejections, and has introduced others.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, Applicant’s arguments are to the individual references regarding supposedly lacking limitations.  The examiner has addressed the supposed lacked limitations via other art combinations. 
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 is cancelled but includes the claim language.  When a claim is canceled, the text of the claim must not be presented. See MPEP 714(II)(C)(C).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-8, 10-13, 16-17, 20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
via a guide device?  
The recitations in claim 5 and 20 are unclear.  In claim 1 it is recited that the at least two separate guide elements, which are the last guide elements, are “coaxially arranged” such that they are spatially separated from each other in the direction of their respective central axes”.   Therefore, the central axes of each of the guide elements lies on the same line.  Claims 5 and 20 appear to claim an opposite configuration.  Claim 5 states that the guide elements are “spatially separated from each other in a direction running parallel to the fiber guiding direction”.  A direction running parallel to the fiber guiding direction is perpendicular to the central axes of the guide devices.  Therefore, the guide elements would be required to be spaced from each other along a direction that is perpendicular to the axes, which would then require them to no longer be coaxial with one another.  It is unclear how this is possible.  Because it is unclear how such a configuration is possible, this claim is only rejected under 35 USC §112(b).  However, correction of this issue would not therefore make these claims allowable.  The examiner has not rejected these claims utilizing an art-based rejection solely because it is unclear what is meant by these claims. 
Claim 10 recites that “at least three individual fibers” are fed to the spinning device.  It is unclear if the “at least two individual fibers” is being re-defined as “at least three individual fibers” or if an additional “at least three individual fibers” are being added so that the claim now includes at least 5 individual fibers.  The examiner is 
Claim 10 recites “wherein at least two individual fibers are fed to the spinning device jointly via a first guide element”.  It is unclear if “at least two individual fibers” are part of the “at least three individual fibers” or if there is a recitation of an additional two fibers.  The examiner is interpreting this to mean that the at least two individual fibers are part of the at least three individual fibers.
Claim 10 recites “a first guide element of the plurality of guide elements”.  It is unclear if claim 10 is attempting to recite that one of the at least two separate guide elements is considered a “first guide element” or if claim 10 is attempting to recite an additional guide element such that at least three guide elements are explicitly claimed.  The examiner is interpreting this to mean that one of the at least two separate guide elements is the first guide element.
Claim 10 recites “at least one further individual fiber”.  It is unclear if this further individual fiber is part of the “at least three individual fibers” or if this is a fiber in addition to the at least three individual fibers.  The examiner is interpreting this to be a part of the at least three individual fibers.
Claim 10 recites “a further guide element of the plurality of guide elements”.  As written, claim 1 already includes at least two separate guide elements which each guide a fiber.  It is unclear if claim 10 is attempting to add a third or fourth guide element, or if the claim is attempting to recite that one of the at least two separate guide elements is considered “a further guide element”.  For purposes of examination the examiner is 
Claim 10 recites the limitation "the transverse direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear what the transverse direction is transverse to.  Already recited are a direction of feed and a direction of central axes, which are at different angles.  For examination purposes the examiner is interpreting transverse direction as a direction transverse to the direction of feed. 
Claim 11 recites “a first guide element” in line 4, however a first guide element is already recited in claim 10 line 3.  It is unclear if the claim is attempting to introduce a new guide element or if “a” should be “the”.
Claim 11 recites “a first guide element”, “a second guide element” and “a third guide element”.  It is unclear if any of these guide elements are part of “the at least two separate guide elements” or if these are in addition to “the at least two separate guide elements”.  The examiner is interpreting the first and second guide element as part of the at least two separate guide elements, and the third guide element is a different guide element that is first presented in claim 11.
Claim 11 recites the limitation "the transverse direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear what the transverse direction is transverse to.  Already recited are a direction of feed and a direction of central axes, which are at different angles.  For examination 
Claim 16 recites “at least two last guide elements” in line 12.  Claim 1, already recites that the at least two separate guide elements are the last guide elements in line 12.  It is unclear if claim 16 attempts to introduce another set of last guide elements or if claim 16 is referring to the last guide elements of claim 1.  The examiner is interpreting claim 16 as referring to the last guide elements of claim 1.
Claim 16 recites “a fiber merging point” in line 21, however claim 1 already recites a fiber merging point in line 17.  It is therefore unclear if the recitation in claim 16, line 21 is the same as, or in addition to the recitation in claim 1.  The examiner has interpreted them as the same.
Claim 16 recites “an apex” in line 22.  An apex is already recited in claim 1 line 17.  It is therefore unclear if the recitation in claim 16, line 22 is the same as, or in addition to the recitation in claim 1.  The examiner has interpreted them as the same.
Claim 16 recites “a spinning triangle” in line 22.  A spinning triangle is already recited in claim 1 line 17.  It is therefore unclear if the recitation in claim 16, line 22 is the same as, or in addition to the recitation in claim 1.  The examiner has interpreted them as the same.
Claim 16 recites “a free length” in line 23.  A free length is already recited in claim 1 line 19.  It is therefore unclear if the recitation in claim 16, line 23 is the same as, or in addition to the recitation in claim 1.  The examiner has interpreted them as the same.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 16, 17, and 22 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) In view of Ota (US 5481863), as evidenced by Grau (DE4015062).
Regarding claim 1, Ke describes a method of producing a yarn (yarn 49) formed by spinning at least two individual fibers (intermediate products 27c, 27d), comprising the following steps:
- providing the at least two individual fibers (27c, 27d) to be spun to form the yarn (49) to be produced,
- feeding the at least two individual fibers to a spinning device (spinning component 13) in a fiber guiding direction (direction of feed 80, 82); wherein the spinning device (13) comprises at least one spindle element or bobbin (51) element via a guide device (roller pairs 19, 21, 119, 121) comprising a plurality of guide elements 
- spinning the at least two individual fibers (13) fed to the spinning device in the spinning device, thereby forming the yarn (49) to be produced, 
wherein after leaving the at least two last guide elements (21, 121), the at least two individual fibers  (27c, 27d) are brought together at a fiber merging point forming an apex of a spinning triangle (forms an apex of a triangle, see Fig. 7) facing the spinning device (13, see Fig. 7).
The method of Ke does not explicitly describe wherein the at least two individual fibers are fed to a spinning device with a pre-tension produced by a drafting of the at least two individual fibers.
While Ke appears to depict “loose” strands 27c and 27d, the examiner submits that this is likely for clarity of viewing.  In any event, Ke describes that the strands are spun together in a spinning step (para. 0161).  It is well known that in order to spin materials together at least some tension must be applied or else the yarn will have slubs, and be loose in composition thereby degrading quality.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to provide at 
The method of Ke does not explicitly describe that the last guide elements are coaxially arranged and the angle of the spinning triangle in the region of the apex facing the spinning device is 90° or less.
In related art for thread forming Ota depicts wherein the last guide elements 7a, and 7b are coaxially arranged (see Fig. 2) and the angle is less than 90°.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rollers of Ke to be coaxial so that the tension between the strands could be easily maintained, the size of the machine could be reduced, and also to permit the ability of the machine to be easily produced by providing a symmetrical machine and to include a smaller angle of the triangle as Ke describes minimizing the angle of convergence to form compact spinning (para. 0157, Ke).  
The method of Ke does not explicitly describe wherein a free length of each of the at least two individual fibers between the points at which the at least two individual fibers leave the last guide elements in the direction of feed is in a range between 4 and 20 cm.
Ke does describe that the fibers utilized have a length within a range of about 2.5 cm to about 23 cm (para. 0025).  
Grau describes that it is known that “rovings in the legs of the spinning triangle that have not yet been combined only have a part of the twist required to hold them 
Given the information of Grau, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the free length of the fibers to be different depending on the length of the average staple length which is described as between 2.5 cm to about 23 cm.  For example, a staple length of 12 cm would require a free length of less than 12, whereas a staple length of 5 cm would require a staple length of less than 5 cm, and the user would be able to determine what length is correct.  Furthermore, the application provides no criticality for this particular range but rather that the fiber length is increased significantly before the merging point (p. 18, ll. 6-8).
Regarding claim 2, the method of Ke as modified includes wherein the spindle element or bobbin element (51) of the spinning device (13) is arranged in alignment with a space (located between elements 19, 21, 119, 121) formed between the at least two separate guide elements in the fiber guiding direction (see Fig. 7).  
Regarding claim 7, the method of Ke as modified describes wherein the free length between respective points at which the at least two individual fibers leave a respective guide element in a direction of the fiber merging point is in a range of between 7.5 and 20 cm (as described above, depending on the length of the fiber, the length of the free length would also be changed and could be between 7.5 and 20 cm).
Regarding claim 8, the method of describes the free length between respective points at which the at least two individual fibers leave the respective guide element in the direction of the or a merging point is in a range of between 4 and 10 cm (as 
Regarding claim 16, Ke describes an apparatus (see Fig. 7) for producing a yarn (49) formed by spinning at least two individual fibers (27c, 27d) by a method according to claim 1, comprising: wherein the guide device (19, 21, 119, 121) is configured to guide a number of individual fibers (27,d, 27c) in to the spinning device (13) which is arranged downstream thereof (see Fig. 7) and comprises the at least one spindle element or bobbin element (51), which is configured to spin together the at least two individual fibers (27c, 27d) fed via the guide device (19, 21, 119, 121), forming the yarn (49), and
further comprising a drafting device (first pair of rollers and second pair have different speeds and thus draft the fibers, para. 0026) configured for the drafting of the at least two individual fibers that are fed to the spinning device (para. 0026 describes that the fibers are drafted), 
wherein the at least two separate guide elements (19, 21, 119, 121) comprise at least two last guide elements (21, 121), which at least two last guide elements are the last guide elements (are the last guide elements) before the spinning device (13) via which the at least two individual fibers (27c, 27d) can be fed or are fed to the spinning device (13), wherein the at least two last guide elements (21, 121) are arranged such that they are spatially separated from each other in the direction of their respective axes (are spaced from each other in the direction of their axes),
where by means of the arrangement of the at least two last guide elements (21, 121), after leaving the at least two last guide elements (21, 121), the at least two 
The method of Ke does not explicitly describe wherein the at least two individual fibers are fed to a spinning device with a pre-tension produced by a drafting of the at least two individual fibers.
While Ke appears to depict “loose” strands 27c and 27d, the examiner submits that this is likely for clarity of viewing.  In any event, Ke describes that the strands are spun together in a spinning step (para. 0161).  It is well known that in order to spin materials together at least some tension must be applied or else the yarn will have slubs, and be loose in composition thereby degrading quality.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to provide at least some tension between 21, 121 and the combiner at 89 so that the yarn formed would have a minimal number of slubs and to provide a more consistent material.
The method of Ke does not explicitly describe that the last guide elements are coaxially arranged and the angle of the spinning triangle in the region of the apex facing the spinning device is 90° or less.
In related art for thread forming Ota depicts wherein the last guide elements 7a, and 7b are coaxially arranged (see Fig. 2) and the angle is less than 90°.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rollers of Ke to be coaxial so that the tension between the strands could be easily maintained, the size of the machine could 
The method of Ke does not explicitly describe wherein a free length of each of the at least two individual fibers between the points at which the at least two individual fibers leave the last guide elements in the direction of feed is in a range between 4 and 20 cm.
Ke does describe that the fibers utilized have a length within a range of about 2.5 cm to about 23 cm (para. 0025).  
Grau describes that it is known that “rovings in the legs of the spinning triangle that have not yet been combined only have a part of the twist required to hold them together, these legs must be shorter than the average staple length of the material being processed” (para. 0003).
Given the information of Grau, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the free length of the fibers to be different depending on the length of the average staple length which is described as between 2.5 cm to about 23 cm.  For example, a staple length of 12 cm would require a free length of less than 12, whereas a staple length of 5 cm would require a staple length of less than 5 cm, and the user would be able to determine what length is correct.  Furthermore, the application provides no criticality for this particular range but rather that the fiber length is increased significantly before the merging point (p. 18, ll. 6-8).

Regarding claim 22, the free length between respective points at which the respective individual fibers leave respective the respective guide element in toward the fiber merging points is in a range of between 7.5 and 15 cm (as described above, depending on the length of the fiber, the length of the free length would also be changed and could be between 7.5 and 15 cm).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) In view of Ota (US 5481863) and Cheng et al. (US 2009/0007538) as evidenced by Grau (DE4015062).
Regarding claim 12, the method of Ke describes the limitations of claim 12 but does not explicitly describe wherein the at least two individual fibers and at least one filament are spun together to form the yarn.  
In related art for producing industrial yarn, Cheng describes utilizing a filament 403 that is spun together with two rovings 401 (para. 0044).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to include the filament of Cheng in order to provide additional stretch to the material as well as to reduce the use of harmful chemical treatments when forming yarn (Cheng, para. 0008).
.

    PNG
    media_image1.png
    592
    747
    media_image1.png
    Greyscale

Claims 10, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) In view of Ota (US 5481863) and Const Mecaniques De Stains Soc (FR1114963) (“Const”) as evidenced by Grau (DE4015062).
Regarding claim 10 the method Ke describes the limitations of claim 10 but does not explicitly describe wherein at least three individual fibers are fed to the spinning device and spun together to form the yarn, wherein at least two individual fibers are fed 
In related art for spinning Const describes utilizing multiple fibers F1, F2, and F3 (line 29), which are spun together to form the yarn (see Fig. 2), wherein at least two individual fibers (F2, F3) are fed to the spinning device jointly via a first guide element (roller 8, right side, Fig. 2) of the plurality of guide elements and at least one further individual fiber (F1) is fed via a further guide element (roller 8, left side, Fig. 2) such that the at least one further individual fiber is spatially separated from the first guide element in the transverse direction (is spaced from the guide element).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to include an additional fiber in order to provide additional fibers to be mixed depending on the desire of the user (Const, p. 2, ll. 48-51).
Regarding claim 11, the method of Ke as modified describes wherein the at least three individual fibers (F1, F2, F3, Const) are fed to the spinning device via three separate guide elements (left and right roller 8, roller 6) that are arranged such that they at least two separate guide elements (left and right roller 8) are separated from each other in the transverse direction (are transverse to feed direction), wherein at least one first individual fiber (F2) is fed via a first guide element (right 8), at least one second individual fiber (F1) is fed via a second guide element (left 8) which is arranged such that the second guide element is spatially separated from the first guide element (right 
Regarding claim 23, the free length between respective points at which the respective individual fibers leave the respective guide element in toward the fiber merging point is in a range of between 5 and 9 cm (as described above, depending on the length of the fiber, the length of the free length would also be changed and could be between 5 cm and 9 cm).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732